Case 2:18-cv-02781-SHL-cgc Document 25 Filed 01/09/19 Page 1 of 4                   PageID 257



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


KELLY A. MCQUAGE,                                    )
                                                     )
                    Plaintiff,                       )
                                                     )      Case No. 2:18-cv-02781-SHL-cgc
v.                                                   )
                                                     )      JURY DEMANDED
SAFETY PRODUCTS, INC.,                               )
                                                     )
                    Defendant.                       )


REPORT OF PARTIES’ PLANNING MEETING AND PROPOSED DISCOVERY PLAN

        Plaintiff Kelly A. McQuage (“Plaintiff”) and Defendant Safety Products, Inc.

(“Defendant”) respectfully submit this Rule 26(f) Report and Proposed Discovery Plan:

        Pursuant to Fed. R. Civ. P. 26(f), Counsel for Defendant and Counsel for Plaintiff

conferred on December 21, 2018 via email for the purpose of complying with the requirements

of Rule 26(f). The Parties jointly file this Report of Parties’ Planning Meeting and Proposed

Discovery Plan:

     1. Pre-Discovery Disclosures. On January 30, 2019, the Parties will exchange the

        information required by Fed. R. Civ. P. 26(a)(1).

     2. Discovery Plan. The Parties jointly propose to the Court the following discovery plan:

                a. Discovery will be needed regarding Plaintiff’s claims and Defendant’s

                   defenses and counterclaims.

                b. All discovery shall be commenced in time to be completed in accordance with

                   the Scheduling Order entered in this civil action.
Case 2:18-cv-02781-SHL-cgc Document 25 Filed 01/09/19 Page 2 of 4                   PageID 258



             c. In accordance with Federal Rule of Civil Procedure Rule 33, Interrogatories

                will be limited to a maximum of twenty-five (25) Interrogatories, including all

                discrete subparts, by each Party to any other Party. Answers and objections

                shall be served within thirty (30) days after service of the Interrogatories,

                unless a shorter or longer time is directed by the Court or is agreed to in

                writing by the Parties subject to Federal Rule of Civil Procedure 29.

             d. Requests for Admissions and the responses thereto shall be governed by and

                subject to the provisions of Federal Rule of Civil Procedure 36.

             e. Depositions shall be limited to a maximum of eight (8) depositions by

                Plaintiff and eight (8) depositions by Defendant, unless leave is granted by the

                Court to exceed eight (8) depositions. Each deposition shall be limited to a

                maximum of seven (7) hours unless extended by agreement of the Parties.

             f. Reports of retained experts shall be served in accordance with the Scheduling

                Order entered in this case.

             g. Supplementation of disclosures and responses to requests for discovery shall

                be made in compliance with Federal Rule of Civil Procedure 26(e) and the

                Scheduling Order entered in this case.

   3. Other items.

             a. Initial Motions to Dismiss. Any such motions should be filed by the deadline

                for doing so by the Scheduling Order filed in this civil action.

             b. Joinder of Additional Parties and Amendment to Pleadings. Joinder of

                additional parties and amendment of pleadings shall be made by the deadlines

                established by the Scheduling Order entered in this civil action.


                                              2
Case 2:18-cv-02781-SHL-cgc Document 25 Filed 01/09/19 Page 3 of 4                     PageID 259



              c. Final Dispositive Motions. All potentially dispositive motions shall be filed

                  by the deadline for such filing established by the Scheduling Order entered in

                  this civil action.

              d. Final Witness & Exhibit Lists. The final list of witnesses and all documents

                  or other exhibits as required by Federal Rule of Civil Procedure 26(a)(3) shall

                  be provided by the deadline for such disclosures as established by the

                  Scheduling Order entered in this civil action.

              e. Prospects for Settlement. Since no discovery in this matter has ensued, the

                  Parties agree that settlement discussions are premature. However, as indicated

                  in the joint proposed Scheduling Order, the Parties agree to engage in court-

                  annexed attorney mediation or private mediation by April 10, 2019.

              f. Pre-Trial Conference. The Parties request a pre-trial conference prior to trial

                  and such conference shall be held as set forth in the Scheduling Order in this

                  civil action.

              g. Trial. This civil action will be ready for a three (3) day jury trial beginning on

                  the date established by the Scheduling Order entered in this civil action.



Respectfully submitted this the 9th day of January, 2019.




                                                3
Case 2:18-cv-02781-SHL-cgc Document 25 Filed 01/09/19 Page 4 of 4   PageID 260



SUBMITTED AND APPROVED BY:


/S/ EMMA R. DAVIS
ANGIE C. DAVIS
Tennessee Bar No. 20043
angiedavis@bakerdonelson.com

WHITNEY M. DOWDY
Tennessee Bar No. 24985
wdowdy@bakerdonelson.com

EMMA R. DAVIS
Tennessee Bar No. 33501
erdavis@bakerdonelson.com

BAKER, DONELSON, BEARMAN
CALDWELL & BERKOWITZ, PC
First Tennessee Building
165 Madison Avenue, Suite 2000
Memphis, Tennessee 38103
901-577-8110 – telephone

Attorneys for Defendant Safety Products, Inc.

BLACK MCLAREN JONES RYLAND & GRIFFEE
A Professional Corporation

/S/ CHRISTOPHER M. WILLIAMS______
J. Mark Griffee #7220
Jana D. Lamanna #23619
Christopher M. Williams #36256
530 Oak Court Drive, Suite 360
Memphis, TN 38117
(901) 762-0535 - Telephone
(901) 762-0527 - Fax
mgriffee@blackmclaw.com
jlamanna@blackmclaw.com
cwilliams@blackmclaw.com

Attorneys for Plaintiff Kelly A. McQuage




                                                4
